DETAILED ACTION
This Office Action is in reply to Applicants on response to Non-Final rejection received on January 25, 2021.  Claim(s) 1, 3-8, 10-15, and 17-20 is/are currently pending in the instant application.  This application is a Continuation of U.S. Application 15/948,733, filed on April 9, 2018, now U.S. Patent 10,205,453. The application also claims provisional date of April 10, 2017 based on filing of U.S. Provisional application 62/453,657.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 8, and 15 as well as the cancelation of claims 2, 9, and 16.  A Terminal Disclaimer has been filed with respect to the rejection under obviousness type double patenting. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims are allowed based on the amendments to overcome the prior art of record and the acceptance of the Terminal Disclaimer filed on 1/25/2021 with U.S. Patent 10,205,453.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/25/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  
Regarding the rejection under obviousness type double patenting the Applicant has filed a Terminal Disclaimer which was approved on 1/25/2021. The rejection of claims 1-20 has been withdrawn. 

	The Applicants amendments to at least independent claims 1, 8, and 15 and corresponding remarks (pages 8 and 9) are persuasive over the cited prior art.  The rejection is withdrawn at this time. 

	After further discussion with the applicant the rejection under 35 U.S.C. § 112 is withdrawn.  The term unate and Boolean are both referring to the logic gates,

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/29/2021